 

Exhibit 10.1

July 18, 2017

VIA ELECTRONIC MAIL

 

David G. Lowe

 

 

Re:

Terms of Resignation

Dear David:

This letter confirms the agreement (“Agreement”) between you and Aeglea
Development Company, Inc. and its parent company Aeglea BioTherapeutics, Inc.
(together, the “Company”) concerning the terms of your resignation and offers
you the separation compensation we discussed in exchange for a general release
of claims and covenant not to sue.

 

1.Resignation Date:  July 18, 2017 is your last day of employment with the
Company (the “Resignation Date”).  

2.Resignation From Director and Employment Positions:  By your signature below,
you acknowledge that, effective as of the Resignation Date, you will have
resigned as the Chief Executive Officer of the Company and from any and all
other officer and employment positions in the Company.  Further, on the
Resignation Date, pursuant to Section 5(c) of your Executive Employment
Agreement with the Company dated July 7, 2015 (the “Employment Agreement,”
attached hereto as Exhibit A) and as a condition of entering into this
Agreement, you agree to resign from the Company’s Board of Directors (the
“Board”) (and all committees thereof) by executing and delivering to the Company
a signed copy of the resignation letter attached hereto as Exhibit B.

3.Payment of Final Wages:  No later than July 24, 2017, the Company will provide
you a final paycheck for all wages, salary, bonuses, commissions, reimbursable
expenses, and any similar payments due you from the Company as of the
Resignation Date.  By signing below, you acknowledge that, upon receipt of your
final paycheck, the Company will not owe you any other amounts, other than as
set forth in Section 4 of this Agreement.

4.Separation Compensation:  In exchange for your agreement to the general
release and waiver of claims and covenant not to sue set forth below and your
other promises herein, the Company agrees to treat your resignation as a
Qualifying Termination, as defined in the CEO Severance Agreement between you
and the Company dated July 7, 2015 (the “Severance Agreement,” attached hereto
as Exhibit C) and provide you with the following:

a.Severance:  The Company will pay you severance subject to Section 2(a) of the
Severance Agreement, pursuant to the terms and conditions therein.  “Separation”
means a separation from service as defined in the regulations under Section 409A
of the Internal Revenue Code of 1986, as amended.  The parties intend and agree
that the level of services to be provided under the Consulting Agreement shall
not exceed 20% of your past service, consistent with Treasury Regulation
1.409A-1(h)(1), such that the Resignation Date shall be a Separation under this
Agreement.

 

--------------------------------------------------------------------------------

 

 

b.COBRA:  The Company will provide you with COBRA benefits subject to Section
2(b) of the Severance Agreement, pursuant to the terms and conditions therein.  

c.Consulting Agreement:  Immediately following the Effective Date, as defined
below, the Company agrees to engage you as a consultant on the terms set forth
in the Consulting Agreement attached hereto as Exhibit D until December 31,
2017.  

By signing below, you acknowledge that you are receiving the separation
compensation outlined in this paragraph in consideration for waiving your rights
to claims referred to in this Agreement, that the separation compensation fully
satisfies any obligation by the Company to you under the Employment Agreement
and the Severance Agreement and you will no longer have any right to
compensation under either the Employment Agreement or the Severance Agreement,
and that you would not otherwise be entitled to any other separation
compensation.

5.Resignation Announcement.  On July 20, 2017, the Company will make a public
announcement of your resignation in a form to be agreed upon between you and the
Company.

6.Return of Company Property:  You hereby warrant to the Company that you have
returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control.

7.Confidential Information; Non-Competition:  You hereby acknowledge that you
are bound by Sections 10 through 13 of the Employment Agreement (Exhibit A)
regarding confidentiality, invention assignment, non-competition, and
non-solicitation, and that as a result of your employment with the Company you
have had access to the Company’s Confidential Information (as defined in the
Employment Agreement), that you will hold all Confidential Information in
strictest confidence and that you will not make use of such Confidential
Information on behalf of anyone.  You further confirm that you have delivered to
the Company all documents and data of any nature containing or pertaining to
such Confidential Information and that you have not taken with you any such
documents or data or any reproduction thereof. You further acknowledge that you
will abide by your duties regarding non-competition and non-solicitation, as
described in Section 12 of the Employment Agreement.

8.Equity:  You currently beneficially own the following securities of the
Company:

a.Common Stock.  71,030 shares of the Company’s Common Stock, of which (i)
61,904 shares were issued to you in connection with the 10.5-to-1 reverse stock
split (the “Split”) of the Company’s capital stock on March 28, 2016, (ii) 2,000
shares purchased by you pursuant to the Company’s 2016 Employee Stock Purchase
Plan on February 15, 2017, (iii) 1,468 shares purchased by you pursuant to the
Company’s 2016 Employee Stock Purchase Plan on August 15, 2016, and (iv) 5,658
shares of common stock issued to the Lowe Family Trust dated December 11, 1991
(the “Lowe Family Trust”) pursuant to the conversion of 2,857 shares of the
Company’s Series A Preferred Stock and 2,801 shares of the Company’s Series B
Preferred Stock held by the Lowe Family Trust in connection with the Company’s
initial public offering.

 

--------------------------------------------------------------------------------

 

 

b.Restricted Stock:  144,477 shares of the Company’s Common Stock (the
“Restricted Stock”), which are restricted pursuant to that certain Stock
Restriction Agreement dated March 10, 2015 between the Company and you (the
“SRA”).  As of the Resignation Date, 15,354 shares of the Restricted Stock will
be unvested (the “Unvested Restricted Shares”) and are subject to the Company’s
Repurchase Option (as defined in the SRA) under the SRA, and 129,123 shares of
the Restricted Stock will be vested (the “Vested Restricted Shares”) and not
subject to the Company’s Repurchase Option.  The Unvested Restricted Shares will
continue to vest until the end of your Consulting Agreement with the Company. 
Pursuant to the SRA, the Company will exercise its Repurchase Option to
repurchase all of the Unvested Restricted Shares, if any, following the
consulting term.  In accordance with the SRA, the repurchase price for the
Unvested Restricted Shares is $0.00105 per share, your original purchase price
per share for the Restricted Stock as adjusted to reflect the Split.  Following
the Company’s repurchase of Unvested Restricted Shares, if any described in this
Section 8, you will no longer own or have any other stockholder rights with
respect to those repurchased shares.

c.Stock Options:  Options to purchase an aggregate of 570,580 shares of the
Company’s Common Stock (the “Options”) pursuant to your Stock Option Agreements
with the Company dated March 10, 2015, April 1, 2015, May 17, 2016, and March
20, 2017 issued under the Company’s 2015 Equity Incentive Plan and 2016 Equity
Incentive Plan (hereafter collectively referred to as the “Stock Option
Agreements”).  As of the date of this Agreement, the Options have vested as to
212,926 shares (the “Vested Shares”) and remain unvested as to 357,654 shares
(the “Unvested Shares”), all of which are unexercised.  The Unvested Shares will
continue to vest until the end of your Consulting Agreement with the Company and
you acknowledge and agree that as of the date three (3) months and one (1) day
following the Resignation Date that your Options will cease to qualify as
incentive stock options and instead will be treated as non-qualified stock
options, and that you, and not the Company, will be responsible for any related
tax consequences applicable to you.  Your rights concerning the Options will
continue to be governed by the Stock Option Agreements.  Per the Stock Option
Agreements, you will have three (3) months following the termination of the
consulting arrangement to exercise the unexercised Vested Shares, and those
unexercised Unvested Shares that vest during the term of the Consultancy
Agreement.  After the date the Options expire without having been exercised, you
will no longer have a right to exercise the Options as to any shares.  The SRA
and the Stock Option Agreements are collectively referred to as the “Equity
Agreements.”

9.General Release and Waiver of Claims:  

a.The payments and promises set forth in this Agreement are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit‑sharing,
stock, stock options or other ownership interest in the Company, termination
benefits or other compensation to which you may be entitled by virtue of your
employment with the Company or your separation from the Company, including
pursuant to the Employment Agreement and the Severance Agreement.  To the
fullest extent permitted by law, you hereby release and waive any other claims
you may have against the Company and its owners, agents, officers, shareholders,
employees, directors, attorneys, subscribers, subsidiaries, affiliates,
successors and assigns (collectively “Releasees”), whether known or not known,
including, without limitation, claims under the Employment Agreement and the
Severance Agreement, claims under any employment

 

--------------------------------------------------------------------------------

 

 

laws, including, but not limited to, claims of unlawful discharge, breach of
contract, breach of the covenant of good faith and fair dealing, fraud,
violation of public policy, defamation, physical injury, emotional distress,
claims for additional compensation or benefits arising out of your employment or
your separation of employment, including pursuant to the Employment Agreement
and/or the Severance Agreement, claims under Title VII of the 1964 Civil Rights
Act, as amended, the Texas Commission on Human Rights Act and any other laws
and/or regulations relating to employment or employment discrimination,
including, without limitation, claims based on age or under the Age
Discrimination in Employment Act or Older Workers Benefit Protection Act, and/or
claims based on disability or under the Americans with Disabilities Act.

b.You hereby acknowledge that you are aware of the principle that a general
release does not extend to claims that the releasor does not know or suspect to
exist in his or her favor at the time of executing the release, which, if known
by him or her, must have materially affected his or her settlement with the
releasee.  With knowledge of this principle, you hereby agree to expressly waive
any rights you may have to that effect.

c.You and the Company do not intend to release: (i) any claims that you may not
release as a matter of law; (ii) claims for indemnification, including pursuant
to the Indemnification Agreement between you and the Company dated March 10,
2015 (attached hereto as Exhibit E); (iii) any benefit entitlements vested as of
the Resignation Date, pursuant to written terms of any applicable employee
benefit plan sponsored by the Company, or (iv) any claims for enforcement of
this Agreement.  To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.

10.Covenant Not to Sue:  

a.To the fullest extent permitted by law, at no time subsequent to the execution
of this Agreement will you pursue, or cause or knowingly permit the prosecution,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency, or any other tribunal, of any charge, claim or
action of any kind, nature and character whatsoever, known or unknown, which you
may now have, have ever had, or may in the future have against Releasees, which
is based in whole or in part on any matter released by this Agreement.  

b.Nothing in this paragraph shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

11.Protected Rights:  You understand that nothing in Sections 9 and 10 above, or
otherwise in this Agreement, limits your ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal, state or local government agency or
commission (“Government Agencies”).  You further understand that this Agreement
does not limit your ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by

 

--------------------------------------------------------------------------------

 

 

any Government Agency, including providing documents or other information,
without notice to the Company.  This Agreement does not limit your right to
receive an award for information provided to any Government Agencies.

12.Nondisparagement:  The parties agree to continue to be bound by the terms and
obligations under Section 12(d) of the Employment Agreement.

13.Arbitration:  Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in Travis County, Texas, any and all disputes or
claims arising out of or related to the validity, enforceability,
interpretation, performance or breach of this Agreement, whether sounding in
tort, contract, statutory violation or otherwise, or involving the construction
or application or any of the terms, provisions, or conditions of this
Agreement.  Any arbitration may be initiated by a written demand to the other
party.  The arbitrator's decision shall be final, binding, and conclusive.  The
parties further agree that this Agreement is intended to be strictly construed
to provide for arbitration as the sole and exclusive means for resolution of all
disputes hereunder to the fullest extent permitted by law.  The parties
expressly waive any entitlement to have such controversies decided by a court or
a jury.

14.Attorneys’ Fees:  If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

15.No Admission of Liability:  This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns.  This Agreement
shall be afforded the maximum protection allowable under the Federal Rules of
Evidence 408 and/or any other state or federal provisions of similar effect.

16.Complete and Voluntary Agreement:  This Agreement, together with Exhibits A-E
hereto and the Equity Agreements, constitute the entire agreement between you
and Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter.  You acknowledge that neither Releasees nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.

17.Severability:  The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable.  Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

 

--------------------------------------------------------------------------------

 

 

18.Modification; Counterparts; Facsimile/PDF Signatures:  It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement.  This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.  Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.

19.Section 409A.  The parties agree that the payments to which you become
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with your termination of employment with the Company do not
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)  To the extent that any provision of this
Agreement is ambiguous as to its exemption or compliance with Section 409A, the
provision will be read in such a manner so that all payments hereunder are
exempt from Section 409A to the maximum permissible extent, and for any payments
where such construction is not tenable, that those payments comply with Section
409A to the maximum permissible extent.  To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A.  Otherwise, payments pursuant to this Agreement (or referenced in
this Agreement) will be treated as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations and each payment under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the regulations
under Section 409A.  

20.Review of Separation Agreement:  You understand that you may take up to
twenty-one (21) days to consider this Agreement (the “Review Period”) and, by
signing below, affirm that you were advised to consult with an attorney prior to
signing this agreement.  You also understand you may revoke this Agreement
within seven (7) days of signing this document and that the separation
compensation to be provided to you pursuant to Section 4 will be provided only
at the end of that seven (7) day revocation period.  

21.Effective Date; Expiration Date:  This Agreement is effective on the eighth
(8th) day after you sign it and without revocation by you (the “Effective
Date”).  This offer of separation benefits will automatically expire if not
accepted by you by the end of the Review Period.

22.Governing Law:  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

(Remainder of this page intentionally left blank)




 

--------------------------------------------------------------------------------

 

 

If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me.  I wish you
the best in your future endeavors.

 

 

Sincerely,

 

 

 

 

 

Aeglea BioTherapeutics, Inc.

 

 

 

 

 

By:

 

/s/ Armen B. Shanafelt

 

 

 

Armen B. Shanafelt, Director

 

READ, UNDERSTOOD AND AGREED

 

 

 

 

 

 

 

 

 

/s/ David G. Lowe

 

Date:

 

 7/19/17

David G. Lowe

 

 

 

 

 

 

32036/00090/FW/9669509

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EMPLOYMENT AGREEMENT

 




 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

RESIGNATION LETTER

 

July 18, 2017

 

Aeglea BioTherapeutics, Inc.

 

Re:Resignation

 

To the Board of Directors:

 

Effective as of the date written above, I hereby voluntarily resign (i) as a
member of the Board of Directors (the “Board”) of Aeglea BioTherapeutics, Inc.
(together with its subsidiaries, the “Company”) and as a member of each
committee of the Board on which I may serve and (ii) from any and all officer
and employment positions of the Company, including without limitation as the
Chief Executive Officer of the Company.

 

Sincerely,

 

 

 

s/ David G. Lowe

 

David G. Lowe

 

 

 




2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

SEVERANCE AGREEMENT




3

--------------------------------------------------------------------------------

 

 

EXHIBIT D

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of July 19, 2017 (the
“Effective Date”), between Aeglea BioTherapeutics, Inc., a Delaware corporation
having its principal place of business at 901 S. MoPac Expressway, Barton Oaks
Plaza One, Suite 250, Austin, TX 78746 (“Company”), and David G. Lowe, an
individual whose address is _________________________________ (“Consultant”).

Company and Consultant desire to have Consultant perform services for Company,
subject to and in accordance with the terms and conditions of this Agreement.

THEREFORE, the parties agree as follows:

1.

1.SERVICES

1.1Statement of Work.  Company and Consultant have executed (or will execute) a
statement of work, substantially in the form attached hereto as Exhibit 1, that
describes the specific services to be performed by Consultant (as executed, a
“Statement of Work”).  The Statement of Work will expressly refer to this
Agreement, will form part of this Agreement, and will be subject to the terms
and conditions contained herein.  The Statement of Work may be amended only by
written agreement of the parties.

1.2Performance of Services.  Consultant will perform the services described in
the Statement of Work (the “Services”) in accordance with the terms and
conditions set forth in such Statement of Work and this Agreement.

1.3Delivery.  Consultant will deliver to Company the deliverables, designs,
modules, software, products, documentation and other materials specified in the
Statement of Work (individually or collectively, “Deliverables”) in accordance
with the delivery schedule and other terms and conditions set forth in the
Statement of Work.

2.PAYMENT

2.1Compensation.  As Consultant’s sole compensation for the performance of
Services,

Company will pay Consultant the compensation specified in the Statement of Work
in accordance with the terms set forth therein.  Without limiting the generality
of the foregoing, Consultant acknowledges and agrees that, if specified in the
Statement of Work, Company’s payment obligation will be expressly subject to
Consultant’s completion or achievement of certain milestones to Company’s
reasonable satisfaction.

2.2Expenses.  Unless otherwise provided in the Statement of Work, Company will
not reimburse Consultant for any expenses incurred by Consultant in connection
with performing Services.

3.RELATIONSHIP OF THE PARTIES

3.1Independent Contractor.  Consultant is an independent contractor and nothing
in this Agreement will be construed as establishing an employment or agency
relationship between Company and Consultant.  Consultant has no authority to
bind Company by contract or otherwise.  Consultant will perform Services under
the general direction of Company, but Consultant will determine, in Consultant’s
sole discretion, the manner and means by which Services are accomplished,
subject to the requirement that Consultant will at all times comply with
applicable law.

4

 

 

3.2Taxes and Employee Benefits.  Consultant will report to all applicable
government agencies as income all compensation received by Consultant pursuant
to this Agreement required to be reported by Consultant.  Consultant will be
solely responsible for payment of all taxes, social security, workers’
compensation, unemployment and disability insurance or similar items required by
any government agency required to be paid by Consultant.  Consultant will not be
entitled to any benefits paid or made available by Company to its employees,
including, without limitation, any vacation or illness payments, or to
participate in any plans, arrangements or distributions made by Company
pertaining to any bonus, stock option, profit sharing, insurance or similar
benefits.  

3.3Liability Insurance.  Consultant acknowledges that Company will not carry any
liability insurance on behalf of Consultant.  Consultant will maintain in force
adequate liability insurance to protect Consultant from claims of personal
injury (or death) or tangible or intangible property damage (including loss of
use) that arise out of any act or omission of Consultant.

4.OWNERSHIP

4.1Disclosure of Work Product.  Consultant will, as an integral part of the
performance of Services, disclose in writing to Company all inventions,
products, designs, drawings, notes, documents, information, documentation,
improvements, works of authorship, processes, techniques, know-how, algorithms,
specifications, biological or chemical specimens or samples, hardware, circuits,
computer programs, databases, user interfaces, encoding techniques, and other
materials of any kind that Consultant may make, conceive, develop or reduce to
practice, alone or jointly with others, in connection with performing Services,
or that result from

or that are related to such Services, whether or not they are eligible for
patent, copyright, mask work, trade secret, trademark or other legal protection
(collectively, “Consultant Work Product”).  Consultant Work Product includes
without limitation any Deliverables that Consultant delivers to Company pursuant
to Section 1.3.

4.2Ownership of Consultant Work Product.  Consultant and Company agree that, to
the fullest extent permitted by applicable law, each item of Consultant Work
Product will be a work made for hire owned exclusively by Company.  Consultant
agrees that, regardless of whether an item of Consultant Work Product is a work
made for hire, all Consultant Work Product will be the sole and exclusive
property of Company.  Consultant hereby irrevocably transfers and assigns to
Company, and agrees to irrevocably transfer and assign to Company, all right,
title and interest in and to the Consultant Work Product, including all
worldwide patent rights (including patent applications and disclosures),
copyright rights, mask work rights, trade secret rights, know-how, and any and
all other intellectual property or proprietary rights (collectively,
“Intellectual Property Rights”) therein.  At Company’s request and expense,
during and after the term of this Agreement, Consultant will assist and
cooperate with Company in all respects, and will execute documents, and will
take such further acts reasonably requested by Company to enable Company to
acquire, transfer, maintain, perfect and enforce its Intellectual Property
Rights and other legal protections for the Consultant Work Product.  Consultant
hereby appoints the officers of Company as Consultant’s attorney-in-fact to
execute documents on behalf of Consultant for this limited purpose.

5

 

 

4.3Moral Rights.  To the fullest extent permitted by applicable law, Consultant
also hereby irrevocably transfers and assigns to Company, and agrees to
irrevocably transfer and assign to Company, and waives and agrees never to
assert, any and all Moral Rights (as defined below) that Consultant may have in
or with respect to any Consultant Work Product, during and after the term of
this Agreement.  “Moral Rights” mean any rights to claim authorship of a work,
to object to or prevent the modification or destruction of a work, to withdraw
from circulation or control the publication or distribution of a work, and any
similar right, existing under judicial or statutory law of any country in the
world, or under any treaty, regardless of whether or not such right as called or
generally referred to as a “moral right.”

4.4Related Rights.  To the extent that Consultant owns or controls (presently or
in the future) any patent rights, copyright rights, mask work rights, trade
secret rights, or any other intellectual property or proprietary rights that may
block or interfere with, or may otherwise be required for, the exercise by
Company of the rights assigned to Company under this Agreement (collectively,
“Related Rights”), Consultant hereby grants or will cause to be granted to
Company a non-exclusive, royalty-free, irrevocable, perpetual, transferable,
worldwide license (with the right to sublicense) to make, have made, use, offer
to sell, sell, import, copy, modify, create derivative works based upon,
distribute, sublicense, display, perform and transmit any products, software,
hardware, methods or materials of any kind that are covered by such Related
Rights, to the extent necessary to enable Company to exercise all of the rights
assigned to Company under this Agreement.

5.CONFIDENTIAL INFORMATION

For purposes of this Agreement, “Confidential Information” means and will
include: (i) any information, materials or knowledge regarding Company and its

business, financial condition, products, programming techniques, customers,
suppliers, technology or research and development that is disclosed to
Consultant or to which Consultant has access in connection with performing
Services; (ii) the Consultant Work Product; and (iii) the terms and conditions
of this Agreement.  Confidential Information will not include any information
that: (a) is or becomes part of the public domain through no fault of
Consultant; (b) was rightfully in Consultant’s possession at the time of
disclosure, without restriction as to use or disclosure; or (c) Consultant
rightfully receives from a third party who has the right to disclose it and who
provides it without restriction as to use or disclosure.  At all times, both
during Consultant’s engagement by Company as an independent contractor and after
its termination, and to the fullest extent permitted by law, Consultant agrees
to hold all Confidential Information in strict confidence, not to use it in any
way, commercially or otherwise, except in performing Services, and not to
disclose it to others.  Consultant further agrees to take all actions reasonably
necessary to protect the confidentiality of all Confidential
Information.  Nothing in this Section 5 or otherwise in this Agreement shall
limit or restrict in any way Consultant’s immunity from liability for disclosing
Company’s trade secrets as specifically permitted by 18 U.S. Code Section 1833,
the pertinent provisions of which are attached hereto as Exhibit 2.

6.WARRANTIES

6.1No Pre-existing Obligations.  Consultant represents and warrants that
Consultant has no pre-existing obligations or commitments (and will not assume
or otherwise undertake any obligations or commitments) that would be in conflict
or inconsistent with or that would hinder Consultant’s performance of its
obligations under this Agreement.

6

 

 

6.2Performance Standard.  Consultant represents and warrants that Services will
be performed in a thorough and professional manner, consistent with high
professional and industry standards by individuals with the requisite training,
background, experience, technical knowledge and skills to perform Services.

6.3Non-infringement.  Consultant represents and warrants that the Consultant
Work Product will not infringe, misappropriate or violate the rights of any
third party, including, without limitation, any Intellectual Property Rights or
any rights of privacy or rights of publicity, except to the extent any portion
of the Consultant Work Product is created, developed or supplied by Company or
by a third party on behalf of Company.

6.4Competitive Activities.  During the term of this Agreement, Consultant will
not, directly or indirectly, in any individual or representative capacity,
engage or participate in or provide services to any business that is competitive
with the types and kinds of business being conducted by Company.

6.5Non-Solicitation of Personnel.  During the term of this Agreement, Consultant
will not directly or indirectly solicit the services of any Company employee or
consultant for Consultant’s own benefit or for the benefit of any other person
or entity.

7.TERM AND TERMINATION

7.1Term.  This Agreement will commence on the Effective Date and, unless
terminated earlier in accordance with the terms of this Agreement, will remain
in force and effect for as long as Consultant is performing Services pursuant to
the Statement of Work.

7.2Termination for Breach.  Either party may terminate this Agreement (including
the Statement of Work) if the other party breaches any material term of this
Agreement and fails to cure such breach within thirty (30) days following
written notice thereof from the non-breaching party.

7.3Effect of Termination.  Upon the expiration or termination of this Agreement
for any reason: (i) Consultant will promptly deliver to Company all Consultant
Work Product, including all work in progress on any Consultant Work Product not
previously delivered to Company, if any; (ii) Consultant will promptly deliver
to Company all Confidential Information in Consultant’s possession or control;
and (iii) Company will pay Consultant any accrued but unpaid compensation due
and payable to Consultant pursuant to Section 2.

7.4Survival.  The rights and obligations of the parties under Sections 2, 3.2,
3.3, 4, 5, 6.3, 6.5,  7.4, 7.5, and 8 will survive the expiration or termination
of this Agreement.

8.GENERAL

8.1Assignment.  Consultant may not assign or transfer this Agreement, in whole
or in part, without Company’s express prior written consent.  Any attempt to
assign this Agreement, without such consent, will be void.  Subject to the
foregoing, this Agreement will bind and benefit the parties and their respective
successors and assigns.

8.2No Election of Remedies.  Except as expressly set forth in this Agreement,
the exercise by Company of any of its remedies under this Agreement will not be
deemed an election of remedies and will be without prejudice to its other
remedies under this Agreement or available at law or in equity or otherwise.

7

 

 

8.3Equitable Remedies.  Because the Services are personal and unique and because
Consultant will have access to Confidential Information of Company, Company will
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without having to
post a bond or other consideration, in addition to all other remedies that
Company may have for a breach of this Agreement at law or otherwise.

8.4Attorneys’ Fees.  If any action is necessary to enforce the terms of this
Agreement, the substantially prevailing party will be entitled to reasonable
attorneys’ fees, costs and expenses in addition to any other relief to which
such prevailing party may be entitled.

8.5Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, excluding its body of law
controlling conflict of laws.  Any legal action or proceeding arising under this
Agreement will be brought exclusively in the federal or state courts located in
the Western District of Texas and the parties irrevocably consent to the
personal jurisdiction and venue therein.

8.6Severability.  If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions of
this Agreement will remain in full force and effect, and the provision affected
will be construed so as to be enforceable to the maximum extent permissible by
law.

8.7Waiver.  The failure by either party to enforce any provision of this
Agreement will

not constitute a waiver of future enforcement of that or any other provision.

8.8Notices.  All notices required or permitted under this Agreement will be in
writing, will reference this Agreement, and will be deemed given: (i) when
delivered personally; (ii) one (1) business day after deposit with a
nationally-recognized express courier, with written confirmation of receipt; or
(iii) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid.  All such notices will be sent
to the addresses set forth above or to such other address as may be specified by
either party to the other party in accordance with this Section.

8.9Entire Agreement.  This Agreement, together with the Statement of Work,
constitutes the complete and exclusive understanding and agreement of the
parties with respect to its subject matter and supersedes all prior
understandings and agreements, whether written or oral, with respect to its
subject matter.  In the event of a conflict, the terms and conditions of the
Statement of Work will take precedence over the terms and conditions of this
Agreement.  Any waiver, modification or amendment of any provision of this
Agreement will be effective only if in writing and signed by the parties hereto.

8.10Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

COMPANY:

 

CONSULTANT:

 

 

 

 

 

By:

/s/ Charles N. York II

 

By:

/s/ David G. Lowe

Name:

Charles N. York II

 

Name:

David G. Lowe, PhD

Title:

CFO

 

Title:

Consultant

Date:

7/19/2017

 

Date:

7/19/2017

 

 

 

9

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

STATEMENT OF WORK

This Statement of Work is issued under and subject to all of the terms and
conditions of the Consulting Agreement dated as of July 19, 2017, between Aeglea
BioTherapeutics, Inc. (“Company”) and David G. Lowe (“Consultant”).

 

1.

Description of Services:

- Executive transitional assistance on an as-needed basis.

 

2.

Term:

 

a.

Start Date: The Effective Date of the July 18, 2017 Terms of Resignation
Agreement between Company and Consultant (to which this Consulting Agreement is
attached as Exhibit D) (the “Terms of Resignation Agreement”).

 

b.

End Date:  December 31, 2017.  

 

3.

Compensation:

 

a.

Continued monthly vesting of Consultant’s Unvested Restricted Shares (as defined
in Section 8(b) of the Terms of Resignation Agreement).

 

b.

Continued monthly vesting of Consultant’s Unvested Shares (as defined in Section
8(c) of the Terms of Resignation Agreement).

 

AGREED AS OF July 19, 2017

 

COMPANY:

 

CONSULTANT:

 

 

 

 

 

By:

/s/ Charles N. York II

 

By:

/s/ David G. Lowe

Name:

Charles N. York II

 

Name:

David G. Lowe, PhD

Title:

CFO

 

Title:

Consultant

Date:

7/19/2017

 

Date:

7/19/2017

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

DEFEND TRADE SECRETS ACT, 18 U.S. CODE § 1833 NOTICE:

18 U.S. Code Section 1833 provides as follows:

Immunity From Liability For Confidential Disclosure Of A Trade Secret To The
Government Or In A Court Filing.  An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made, (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

Use of Trade Secret Information in Anti-Retaliation Lawsuit.  An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

INDEMNIFICATION AGREEMENT

 

 

- 2 -